UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.1) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: xPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Material Under Rule 14a-12 ENPRO INDUSTRIES, INC. (Name of Registrant as Specified in Its Charter) STEEL PARTNERS II, L.P. STEEL PARTNERS II GP LLC STEEL PARTNERS II MASTER FUND L.P. STEEL PARTNERS LLC WARREN G. LICHTENSTEIN JAMES R. HENDERSON JOHN J. QUICKE KEVIN C. KING DON DEFOSSET DELYLE BLOOMQUIST (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: -2- PRELIMINARY COPY - SUBJECT TO COMPLETION, DATED MARCH 26, 2008 STEEL PARTNERS II, L.P. March 26, 2008 Dear Fellow Stockholder: Steel Partners II, L.P. (“Steel Partners” or “we”) is the beneficial owner of an aggregate of 2,433,838 shares of Common Stock of EnPro Industries, Inc. (“EnPro” or the “Company”), representing approximately 11.1% of the outstanding Common Stock of the Company.For the reasons set forth in the attached Proxy Statement, we do not believe the Board of Directors of the Company is acting in the best interests of its stockholders.We are therefore seeking your support at the annual meeting of stockholders (the “Annual Meeting”) scheduled to be held at the Renaissance Charlotte SouthPark Hotel, 5501 Carnegie
